Exhibit 99 FOR RELEASE 9:00 AM EDT, October 27, 2011 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS THIRD QUARTER 2011 RESULTS Q3 2011 Diluted EPS $0.24 compared to $0.11 in Q2 2011 and ($0.03) in Q3 2010 MOOREFIELD, WV – October 27, 2011 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported third quarter 2011 net income applicable to common shares of $1,862,000, or $0.24 per diluted share, compared with a net loss applicable to common shares of $201,000, or ($0.03) per diluted share, for the third quarter of 2010. Excluding from third quarter 2011 nonrecurring items (on a pre-tax basis) consisting of realized securities gains of $1,517,000, charges for other-than-temporary impairment (“OTTI”) of securities of $484,000 and write-downs of foreclosed properties of $1,637,000, pro forma third quarter 2011 earnings were approximately $2.24 million, or $0.29 per diluted share.Excluding from third quarter 2010 nonrecurring realized securities gains of $67,000 and OTTI of securities of $109,000, a pro forma net loss of $175,000 would have resulted, or ($0.03) per diluted share. For the nine months ended September 30, 2011, Summit recorded net income applicable to common shares of $2.37 million, or $0.32 per diluted share, compared with a net loss applicable to common shares of $3.11 million, or ($0.42) per diluted share, for the comparable 2010 nine-month period. Excluding from the nine month period ended September 30, 2011 nonrecurring items (on a pre-tax basis) comprised of realized securities gains of $3.46 million, OTTI charges of $2.25 million and write-downs of foreclosed properties of $5.77 million, and from the 2010 first nine-month period realized securities gains of $1.59 million, OTTI charges of $138,000, and write-downs of foreclosed properties of $2.19 million, pro forma earnings for first nine months of 2011 were approximately $5.24 million, or $0.70 per diluted share, compared to a pro forma net loss of $2.64 million, or ($0.35) per diluted share, for the 2010 nine month period. Highlights for Q3 2011 include: · Achieved best quarterly earnings since Q4 2008. · Provision for loans losses declined by a third compared to that recorded in the prior quarter. · Nonperforming assets decreased 5% in the quarter. · Past due loans continue to trend downward. · Recorded a $1.6 million charge to write-down foreclosed properties which was offset by $1.5 million in realized securities gains. · Net interest margin remained stable, although loan levels continued to decline as originating quality new loans remains challenging. · Noninterest expenses remained well-controlled. · Through September 30, 2011, Summit had received subscriptions totaling $3.6 million in conjunction with its ongoing offerings of Series 2011 8% Noncumulative Convertible Preferred Stock. H. Charles Maddy III, President and Chief Executive Officer of Summit, commented, “We are very pleased to continue to achieve improved earnings performance. We remain very focused on reducing our portfolio of nonperforming assets, and we continue to make progress in this regard, although not at the pace we would desire. Loan delinquencies have declined, net loan charge-offs remain stabilized at levels well below that experienced in 2010, and we continue to see significantly fewer new problem loans. However, progress in regard to dispositions of foreclosed properties remains difficult to achieve as the return of our real estate markets to more normal levels is progressing slowly”. Results from Operations Total revenue for the 2011 third quarter, consisting of net interest income and noninterest income, was $12.1 million compared to $12.0 million for the 2010 third quarter. For the year-to-date period ended September 30, 2011, total revenue was $33.7 million compared to $36.6 million for the same period in 2010. Perhaps more meaningful, total revenue excluding nonrecurring items (as enumerated above) was $12.7 million for third quarter 2011 compared to $12.0 million in the prior-year quarter, an increase of 5.8 percent.For the first nine months of 2011, total revenue excluding nonrecurring items was $38.3 million versus $37.3 million for the same period in 2010, an increase of 2.6 percent. For the third quarter of 2011, net interest income was $9.9 million, an increase of 3.9 percent from the $9.5 million reported in the prior-year third quarter and a decrease of 2.4 percent from the $10.2 million reported in the linked quarter. The net interest margin for third quarter 2011 was 3.08 percent compared to 2.84 percent for the year-ago quarter, and 3.09 percent for the linked quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for third quarter 2011 was $2.19 million compared to $2.42 million for the comparable period of 2010. Excluding nonrecurring items (as enumerated above), noninterest income was $2.79 million for third quarter 2011, up $329,000 or 13.4 percent from the $2.46 million reported for third quarter 2010. The provision for loan losses was $2.0 million for the third quarter of 2011 compared to $3.0 million and $4.5 million for the linked and year-ago quarters, respectively. Noninterest expense continues to be well-controlled. Total noninterest expense decreased 2.6% to $7.6 million for the quarter from $7.8 million in the linked quarter, and decreased 7.6% from the $8.2 million reported in third quarter 2010. Moreover, noninterest expense for the first nine months of 2011 was $1.26 million or 5.3 percent, less than during the first nine months of 2010. Cost-saving initiatives continue in place and their impact remains beneficial. Balance Sheet At September 30, 2011, total assets were $1.46 billion, a decrease of $13.9 million, or 0.9 percent, and a decrease of $31.8 million, or 2.1 percent, since December 31, 2010 and September 30, 2010, respectively. Total loans, net of unearned fees, were $982.3 million at September 30, 2011, down $30.2 million, or 3.0 percent, from the $1.01 billion reported at year-end 2010, and down $54.7 million or 5.3 percent from the year-ago quarter-end. All loan categories have declined since year-end 2010, except for commercial real estate (“CRE”), the largest component of Summit’s loan portfolio, which increased a modest $2.3 million, or 0.5 percent. The second largest component of Summit’s loan portfolio, residential real estate, declined $13.8 million, or 3.9 percent, while construction and development (“C&D”) loans declined $9.3 million, or 8.3 percent and commercial (“C&I”) loans declined $6.6 million, or 6.8 percent. During the first nine months of 2011, retail checking and savings deposits grew $55.3 million, or 13.8 percent, to $457.3 million. The increase in these deposits provided Summit with an opportunity to further reduce brokered deposits and relatively higher-cost long-term borrowings by $44.6 million and $32.1 million, respectively, or 19.4 percent and 9.4 percent, respectively, since year-end 2010. Asset Quality As of September 30, 2011, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $99.9 million, or 6.82 percent of assets. This compares to $105.3 million, or 7.18 percent of assets at the linked quarter, and $92.2 million, or 6.24 percent of assets, at year-end 2010. The 5.2 percent decline in third quarter 2011 NPAs compared to the linked quarter was the result of a $2.6 million reduction in nonperforming loans, and a $2.9 million decrease in foreclosed properties due to increased sales activity and write-downs to fair value. Third quarter 2011 net loan charge-offs were $2.1 million, or 0.84 percent of average loans annualized; year-to-date 2011, Summit’s net loan charge-offs were $7.2 million, while adding $8.0 million to the allowance for loan losses. The allowance for loan losses stood at $17.9 million, or 1.82 percent of total loans at September 30, 2011, compared to 1.70 percent at year-end 2010. Loans 30-89 day delinquent continued to show improvement, decreasing to 0.96 percent of total loans at September 30, 2011, compared to 1.16 percent and 2.77 percent of total loans at June 30, 2011 and December 31, 2010, respectively. Capital Adequacy Shareholders’ equity, which includes net subscription proceeds totaling $3.5 million relating to Summit’s ongoing offerings of Series 2011 8% Noncumulative Convertible Preferred Stock, was $98.9 million as of September 30, 2011 compared to $89.8 million December 31, 2010. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), remains well in excess of regulatory requirements for a "well capitalized" institution at September 30, 2011. The Bank’s total risk-based capital ratio improved to 13.4 percent at September 30, 2011 compared 12.8 percent at June 30, 2011, while its Tier 1 leverage capital ratio improved to 8.7 from the 8.3 percent reported at June 30, 2011.Total common shares outstanding as of September 30, 2011 were 7,425,472. About the Company Summit Financial Group, Inc. is a $1.46 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income.Management deems these items to be unusual in nature and believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of Summit's core business. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q3 2011 vs Q3 2010 For the Quarter Ended Percent Dollars in thousands 9/30/2011 9/30/2010 Change Condensed Statements of Income Interest income Loans, including fees $ $ -9.4 % Securities -11.7 % Other 15 7 NM Total interest income -9.7 % Interest expense Deposits -11.6 % Borrowings -34.6 % Total interest expense -22.7 % Net interest income % Provision for loan losses -55.5 % Net interest income after provision for loan losses % Noninterest income Insurance commissions -12.6 % Service fee income % Realized securities gains 67 NM Other-than-temporary impairment of securities ) ) % Write-downs of foreclosed properties ) - NA Other income % Total noninterest income -9.6 % Noninterest expense Salaries and employee benefits -1.0 % Net occupancy expense -5.0 % Equipment expense -5.0 % Professional fees % FDIC premiums -18.9 % Foreclosed properties expense -42.0 % Other expenses -10.2 % Total noninterest expense -7.6 % Income (loss) before income taxes ) NM Income taxes ) NM Net income (loss) ) NM Preferred stock dividends 74 74 % Net income (loss) applicable to common shares $ $ ) NM SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q3 2011 vs Q3 2010 For the Quarter Ended Percent 9/30/2011 9/30/2010 Change Per Share Data Earnings per common share Basic $ $ ) NM Diluted $ $ ) NM Average shares outstanding Basic % Diluted % Performance Ratios Return on average equity (A) % -0.59 % NM Return on average assets % -0.03 % NM Net interest margin % % % Efficiency ratio (B) % % -12.4 % NOTE (A) – Net income divided by total shareholders’ equity less preferred equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Nine Month Performance Summary 2011 vs 2010 For the Nine Months Ended Percent Dollars in thousands 9/30/2011 9/30/2010 Change Condensed Statements of Income Interest income Loans, including fees $ $ -10.2 % Securities -13.4 % Other 59 21 % Total interest income -10.7 % Interest expense Deposits -12.9 % Borrowings -33.1 % Total interest expense -22.5 % Net interest income % Provision for loan losses -56.4 % Net interest income after provision for loan losses % Noninterest income Insurance commissions -5.5 % Service fee income -6.2 % Realized securities gains % Other-than-temporary impairment of securities ) ) NM Write-downs of foreclosed properties ) ) -163.0 % Other income % Total noninterest income -48.2 % Noninterest expense Salaries and employee benefits % Net occupancy expense -4.3 % Equipment expense -7.1 % Professional fees -13.8 % FDIC premiums -14.1 % Foreclosed properties expense % Other expenses -20.6 % Total noninterest expense -5.3 % Income (loss) before income taxes ) NM Income taxes ) NM Net income (loss) ) NM Preferred stock dividends % Net income (loss) applicable to common shares $ $ ) NM SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Nine Month Performance Summary 2011 vs 2010 For the Nine Months Ended Percent 9/30/2011 9/30/2010 Change Per Share Data Earnings per common share Basic $ $ ) NM Diluted $ $ ) NM Average shares outstanding Basic % Diluted % Performance Ratios Return on average equity (A) % -4.41 % NM Return on average assets % -0.25 % NM Net interest margin % % % Efficiency ratio (B) % % -5.5 % NOTE (A) – Net income divided by total shareholders’ equity less preferred equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended Dollars in thousands 9/30/2011 6/30/2011 3/31/2011 12/31/2010 9/30/2010 Condensed Statements of Income Interest income Loans, including fees $ Securities Other 15 28 17 11 7 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance commissions Service fee income Realized securities gains 67 Other-than-temporary impairment of securities ) Write-downs of foreclosed properties ) - Other income Total noninterest income ) Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Professional fees FDIC premiums Foreclosed properties expense Other expenses Total noninterest expense Income (loss) before income taxes ) ) Income taxes ) ) ) Net income (loss) ) ) Preferred stock dividends 74 74 74 74 74 Net income (loss) applicable to common shares $ $ $ ) $ $ ) SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended 9/30/2011 6/30/2011 3/31/2011 12/31/2010 9/30/2010 Per Share Data Earnings per common share Basic $ $ $ ) $ $ ) Diluted $ $ $ ) $ $ ) Average shares outstanding Basic Diluted Performance Ratios Return on average equity (A) % % -1.14
